Citation Nr: 1636376	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  07-28 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a depressive disorder not otherwise specified.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1983 to July 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2008 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously before the Board in December 2011 and May 2016, when it was remanded to afford the Veteran his requested Board hearing.  

In June 2016 the Veteran testified at a hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

Although the Veteran has specifically claimed service connection for PTSD, VA treatment records and examination reports also indicate a diagnosis of depressive disorder not otherwise specified.  Accordingly, his claim has been expanded to include service connection for an acquired psychiatric disorder, to include the above diagnoses, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

The record indicates that there are outstanding VA treatment records.  Specifically, in various statements the Veteran reported he had been receiving ongoing VA mental health treatment from 2006 or 2007.  At his June 2016 hearing the Veteran testified that he was currently receiving ongoing VA mental health treatment.  To date, the claims file does not contain VA treatment records for the period from November 3, 2010 to November 17, 2013, or records subsequent to January 21, 2015.  Additionally, the record indicates that the Veteran received VA vocational rehabilitation services during the pendency of the appeal.  Specifically, the record contains an audiology evaluation noted to have been requested by the vocational rehabilitation office.  To date, the Veteran's vocational rehabilitation folder has not been associated with the record.  Accordingly, on remand all outstanding VA treatment records must be associated with the claims file.

The Veteran was afforded a VA psychiatric examination in November 2007.  Although the examiner diagnosed the Veteran with PTSD and a depressive disorder not otherwise specified, the examiner did not render an opinion addressing the relationship to service, if any, of the Veteran's depressive disorder.  The Board acknowledges that the underlying stressors supporting the Veteran's PTSD diagnosis have not been verified.  Nevertheless, as service connection for psychiatric disorders other than PTSD does not require verification of an in-service stressor and the Veteran has reported that his symptoms began during service, an addendum opinion addressing the Veteran's depressive disorder is needed.

The Board finds that additional development is required to assist the Veteran in corroborating his alleged in-service stressors.  The record contains an August 7, 2008 response from the Department of the Navy Headquarters United States Marine Corps Personnel Management Support Branch (MMSB) indicating that the information furnished was insufficient to provide a basis for researching unit diaries to verify the reported causalities.  Thereafter, the RO did not undertake any additional development to verify the Veteran's reported stressors.  

VA's adjudication manual directs that the when a Veteran's reported stressor is unrelated to personal trauma and is for a Marine Corps Veteran who served after the Vietnam Era, the appropriate method of verifying stressors is emailing the Archives Technician, Marine Corps Archives and Special Collections (MCASC).  See M21-1, Part IV, Subpart ii, 1.D.3.j (accessed September 14, 2016).  Moreover, M21-1, Part IV, Subpart ii, 1.D.3.p directs that when MCASC requires additional information to conduct its research the RO may contact the Veteran by telephone to obtain the additional information needed to document the in-service stressor.  See M21-1, Part IV, Subpart ii, 1.D.3.p (accessed August 30, 2016).  The Board notes that in attempting to verify the Veteran's reported stressor the RO did not contact the MCASC as required and did not contact the Veteran to request additional information after the receiving the notice from the MMSB that there was insufficient information to conduct a search.  Additionally, at his hearing the Veteran and his representative requested that VA attempt to verify the Veteran's reported stressors by searching military police reports regarding vehicle accidents at 29 Palms Marine Corps Base and Marine Corps Base Camp Fuji during applicable time periods.  In light of the representative's request and the RO's failure to comply with the applicable provisions of the M21-1, further efforts are required to corroborate the Veteran's alleged PTSD stressors.

Lastly, it appears that the Veteran's service personnel records may be incomplete.  Specifically, the service personnel records associated with the claims file are limited to four pages that chronicle the Veteran's awards and unit assignments.  They do not contain any performance evaluations or document disciplinary action for his reported DUI in 1988.  On remand, the AOJ should take any steps necessary to obtain the Veteran's outstanding service personnel records, and if they cannot be located, make a formal finding as to their unavailability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, including any records from November 3, 2010 to November 17, 2013, as well as records from January 21, 2015 to present, and associate them with the claims file. 

2.  Obtain and associate with the record the Veteran's vocational rehabilitation counseling folder.  If the records are not available, the claims file should be annotated to reflect that fact and the Veteran should be notified accordingly.

3.  Ask the Veteran to provide the names and addresses of any private medical care providers who have provided mental health treatment.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

4.  Obtain all of the Veteran's service personnel records, to include copies of his performance evaluations and any disciplinary records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  Any formal determination should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2015).

5.  The AOJ should take all appropriate steps to verify the Veteran's claimed stressors.  Specifically, the AOJ should comply with the evidentiary development procedures noted in M21-1, Part IV, Subpart ii, 1.D.3.j and M21-1, Part IV, Subpart ii, 1.D.3.p, and request military police accident reports from the appropriate repository for the reported vehicle accidents at 29 Palms Marine Corps Base and Marine Corps Base Camp Fuji during applicable time periods.  

The Veteran should also be invited to submit any supporting evidence, including lay evidence from fellow service members who witnessed the Veteran's stated stressors.  All actions to verify the alleged stressors should be fully documented in the claims file.  If the information provided by the Veteran lacks sufficient specificity to be verified, the AOJ should make a formal finding to that effect.

6.  After records development is completed, return the claims file to the VA examiner who conducted the November 2007 VA examination, if available, to obtain an addendum opinion.  If the original examiner is not available, forward the claims file to an appropriate examiner to obtain the requested opinion.  If a new examination is deemed necessary, one should be scheduled.  Following review of the claims file, the examiner should provide an addendum opinion stating whether it is at least as likely as not (50 percent or greater probability) that the Veteran's depressive disorder not otherwise specified, or any other psychiatric diagnosis other than PTSD, began during or is otherwise related to the Veteran's active service. 

A rationale for the opinions expressed should be provided.

7.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




